DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018/018051, filed on 5/17/2017.
Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on the following dates 11/13/2019, have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1:
“expression generation unit that generates a primary stream” in line 3
“expression generation unit that generates a primary multi- stream” in line 7
“expression generation unit that generates a secondary stream” in line 9
“expression generation unit that generates a secondary” in line 13

“identification unit that calculates a posteriori probability” in line 3

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The claims as whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
	The independent claims 1 and 4 recites: “A document identification device comprising: a primary stream expression generation unit that generates a primary stream expression for each speaker, the primary stream expression being a fixed-length vector of a word sequence corresponding to each speaker's speech recorded in a setting including a plurality of speakers; a primary multi-stream expression generation unit that generates a primary multi- stream expression obtained by integrating the primary stream expression; a secondary stream expression generation unit that generates a secondary stream expression for each speaker, the secondary stream expression being a fixed-length vector generated based on the word sequence of each speaker and the primary multi-stream expression; and a secondary multi-stream expression generation unit that generates a secondary multi- stream expression obtained by integrating the secondary stream expression.”
generation”, “obtaining”, and “integrating”, as drafted covers a human organizing activities, as such they all point to an abstract idea. Generating a primary stream expression can be performed by a human by attentively listening to the speech transcribing the utterances with a pen and paper. Obtaining single stream or multi-stream expression can similarly also be accomplished by a human by simply hearing attentively a n utterance and writing it down on a piece of paper, and then arrange them in a series of words put them in a proper order to simulate a single or multi stream from them. Integrating the primary stream expression to create a secondary stream expression can also be carried out by writing the various transcriptions and perform compiling them together to create a single entity from them on piece of paper as well by mixing the original or primary series of words with another sets of words and order them in the fashion that is required.  
This judicial exception is not integrated into a practical application. Even though claims 1 and 4 do not recites any direct dependency to processors, but it is related to a processor thru “unit” cited in the claim, and a storage device, or programs, however the as filed applicant’s specification relies on executing the controller via a general purpose compute. For example, in Par. 0045 “Each device according to the present invention has, as a single hardware entity, for example, an input unit to which a keyboard or the like is connectable, an output unit to which a liquid crystal display or the like is connectable, a communication unit to which a communication device (for example, communication cable) capable of communication with the outside of the hardware entity is connectable, a central processing unit (CPU, which may include cache memory and/or registers), RAM or ROM as memories, an external storage device which is a hard disk, and a bus that connects the input unit, the output unit, the communication unit, the CPU, the RAM, the ROM, and the external storage device so that data can be exchanged between them. The hardware entity may also include, for example, a device (drive) capable of reading and writing a recording medium such as a CD-ROM as desired. A physical entity having such hardware resources may be a general-purpose computer, for example”. These additional elements (pre-post solution activities plus computer elements enumerated here) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea–see MPEP 2106.05(f), 2106.04(d). The claim is directed to an abstract idea.
Likewise, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer which due to lack of specificity, is considered as a general purpose computer (or processor) -see Par. 0046 of the Applicant’s Specification “The external storage device of the hardware entity has stored therein programs necessary for embodying the aforementioned features and data necessary in the processing of the programs (in addition to the external storage device, the programs may be prestored in ROM as a storage device exclusively for reading out, for example). Also, data or the like resulting from the processing of these programs are stored in the RAM and the external storage device as appropriate.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the limitation in the claims noted above taken individual or as an ordered set do not amount to significantly more than judicial exception. As such they are directed to an abstract idea as discussed, which performs mathematical concept activity. Thus neither of the additional 
Claims 2, and 5 recites “a class identification unit that calculates a posteriori probability with respect to a predetermined class, based on the secondary multi-stream expression.” identifying or determining a probability of an event is a mathematical concept which can be carried out with a pen and paper by a human. Having a prior knowledge about a given class “topic” will help assign the relevant classification to the given word. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claim is not patent eligible.

	Claims 8, and 9 are directed toward human activity. It recites: “wherein the secondary stream expression is a fixed-length vector that is generated by calculating a function having a feature of a recurrent neural network based on the word sequence and the primary multi-stream expression.” Putting a stream of word sequence into a fixed-length vector can be accomplish with a pen on a paper by a human. Having a “feature” of recurrent neural network is not defined clearly and as such is not by itself constitute an additional element. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim directed toward abstract idea. The claims are not patent eligible.
	Claims 3, and 6 is directed toward human activity. It recites “wherein the secondary stream expression is a fixed-length vector that is generated by calculating a function having a feature of a recurrent neural network based on the word sequence and the primary multi-
	Claims 7, 10, and 11 is a program for making a computer function means for performing the abstract idea. These recited means are interpreted as function/algorithm performed by a processor, which is nothing more than a generic computer executing a program code. As a result, a computer executing the program does not impose any meaningful limits on practicing the abstract idea. See MPEP2106.04(d) As a result, these claims are directed to an abstract idea. 
Therefore, claims 1 - 11 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1- 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouaziz et al. (Parallel Long Short Term Memory for Multi-Stream Classification, 2016 IEEE Spoken Language Technology Workshop)(hereinafter Bouaziz) (Applicant’s Admitted Prior Art as set forth in Paragraph 0005 – 0008 of the current as filed Specification) .

Regarding claims 1 and 4, AAPA of Bouaziz (Par. 5 of Specification) teaches a document identification device comprising: a primary stream expression generation unit that generates a primary stream expression for each speaker, the primary stream expression being a fixed-length vector of a word sequence corresponding to each speaker's speech recorded in a setting including a plurality of speakers; a primary multi-stream expression generation unit that generates a primary multi- stream expression obtained by integrating the primary stream expression; a secondary stream expression generation unit that generates a secondary stream expression for each speaker, the secondary stream expression being a fixed-length vector generated based on the word sequence of each speaker and the primary multi-stream expression; and a secondary multi-stream expression generation unit that generates a secondary multi- stream expression obtained by integrating the secondary stream expression. (ABS:” This paper presents an original LSTM-based architecture, named Parallel LSTM (PLSTM), that carries out multiple parallel synchronized input sequences in order to predict a output. The proposed PLSTM method could be used for parallel sequence classification purposes. The PLSTM approach is evaluated on an automatic telecast genre sequences classification task and 

With respect to claim 2, and 5 Bouaziz teaches a class identification unit that calculates a posteriori probability with respect to a predetermined class, based on the secondary multi-stream expression: ”ABS:”…PLSTM method could be used for parallel sequence classification purposes”).
With respect to claims 3, and 6 Bouaziz teaches wherein the secondary stream expression is a fixed-length vector that is generated by calculating a function having a feature of a recurrent neural network based on the word sequence and the primary multi-stream expression. (Entire publication, and Applicant Specifications as filed Par. 0005:”… the respective streams are converted into fixed-length [fixed- dimension] vectors, and then, the pieces of information are integrated to perform identification, with respect to a target multi-stream document.”).

converted into fixed-length [fixed- dimension] vectors, and then, the pieces of information are integrated to perform identification, with respect to a target multi-stream document.”).
With respect to claims 7, 10, and 11 Bouaziz teaches a program for making a computer function as the document identification device according to (Section 4.3:” The classical LSTM, and the proposed P2LSTM and P4LSTM, are composed with 3 layers: input layer X of size varying from 1 to 4, a hidden layer h of size 80 for all LSTM-based models and an output layer y with size equals to the number of different possible TV genres [11]. The Keras library [20], based on Theano [21] for fast tensor manipulation and CUDA-based GPU acceleration, has been employed to train neural networks on an Nvidia Ge Force GTX TITAN X GPU card..”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Xiong et al. (US 20180329884 A1) teach generating a response string based at least on a received inquiry string using a recurrent neural network (RNN) encoder-decoder architecture where RNN configured to receive the inquiry string as a sequence of vectors x and to encode a sequence of symbols into a fixed length vector representation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                                                                                                                                       /BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656